Exhibit 10.39

May 6, 2011

CONFIDENTIAL

Jeffrey Banker

55 William Street

Needham, MA 02494

 

Re: Separation Agreement

Dear Jeff:

This letter agreement (“Separation Agreement”) is intended to confirm our mutual
understanding regarding the termination of your employment relationship with
Interactive Data Corporation (“IDCO”) and its affiliates (collectively, the
“Company”).

1. Termination. Your employment with the Company will terminate on May 6, 2011
(the “Termination Date”).

2. Payments and Benefits. Subject to paragraph 6 below and pursuant to the
Company’s Severance Plan for U.S. Employees, as amended and restated as of
July 27, 2010 (the “Severance Plan”) you will be entitled to receive only the
payments and benefits (in each case subject to applicable tax withholding) set
forth below following your termination of employment on the Termination Date:

(a) Severance.

(i) $459,225.00, representing 78 Weeks of Salary;

(ii) $162,259.50, representing your 2011 Target Bonus Amount

And

(iii) 78 weeks of continued medical and dental benefits, should you so elect,
provided at subsidized COBRA rates in accordance with the Severance Plan.

 

1



--------------------------------------------------------------------------------

(b) Accrued Obligations. You will be paid any unpaid base salary for employment
through the Termination Date, any accrued and unused paid time off, and any
vested benefits under and pursuant to the terms of any Interactive Data benefit
plan.

3. Cessation of all other Compensation and Benefits. From and after the
Termination Date, you will not receive compensation, payments or benefits of any
kind from the Company other than those set forth in paragraph 2 above, and you
expressly acknowledge and agree that, except with respect to the payments and
benefits specifically set forth in this Separation Agreement, you are not
entitled to any compensation, payment or benefit whatsoever.

4. Return of Property. You agree that you will have returned to IDCO any and all
original and duplicate copies of all files, calendars, books, records, notes,
manuals, computer disks, diskettes and any other magnetic or other media
material that you have in your possession or under your control belonging to the
Company, or containing confidential or proprietary information concerning the
Company or their clients or operations. You agree that you will have also
returned to the Company any Company equipment, identification, keys, and card
keys and any other property of the Company.

5. Confidentiality. You agree to maintain at all times the confidentiality of,
and refrain from disclosing, making public, or discussing in any way (i) the
existence, or terms and conditions, of this Separation Agreement (except that
you may discuss this Separation Agreement with your immediate family members and
professional financial, legal and tax advisors, provided they have been informed
of its confidential nature), and (ii) any other confidential information
relating to the Company.

6. Waiver and Release. In order to be entitled to the severance payments and
benefits set forth in paragraph 2(a) above, you must (i) sign, date and deliver
to Interactive Data no later than 21 days after the date of this letter, the
attached Waiver and Release, and not subsequently revoke such Waiver and
Release, and (ii) comply and continue to comply with the provisions of this
Separation Agreement. Provided you have executed and returned this letter and
the attached Waiver and Release and you have not in fact revoked the Waiver and
Release, the severance payments and benefits set forth in paragraph 2(a) above
will be made to you on or before June 15, 2011. Once these severance payments
and benefits are made or commence, they will continue (and may be retained) only
if you comply with condition (ii) above.

7. Acknowledgments. You hereby acknowledge that:

(a) The Company advises you to consult with an attorney before signing this
Separation Agreement and the attached Waiver and Release;

(b) You have obtained independent legal advice from an attorney of your own
choice with respect to this Separation Agreement and attached Waiver and
Release, or you have knowingly and voluntarily chosen not to do so;

 

2



--------------------------------------------------------------------------------

(c) You freely, voluntarily and knowingly entered into this Separation Agreement
and attached Waiver and Release after due consideration;

(d) You acknowledge that you have been afforded a reasonable period of at least
21 days in which to consider this Separation Agreement and attached Waiver and
Release;

(e) You have a right to revoke your execution of the attached Waiver and Release
and forego the payments and benefits set forth in paragraph 2(a) above within 7
days of your execution of the Waiver and Release as provided therein;

(f) In exchange for your waivers, releases and commitments set forth herein and
the attached Waiver and Release, including your waiver and release of all claims
arising under the Federal Age Discrimination in Employment Act of 1967, as
amended and the applicable rules and regulations promulgated thereunder, the
payments, benefits and other considerations that you are receiving pursuant to
paragraph 2(a) above, exceed any payment, benefit or other thing of value to
which you would otherwise be entitled, and are just and sufficient consideration
for the waivers, releases and commitments set forth herein and the attached
Waiver and Release; and

(g) No promise or inducement has been offered to you, except as expressly set
forth herein, and you are not relying upon any such promise or inducement in
entering into this Separation Agreement or attached Waiver and Release.

8. Miscellaneous: Choice of Law. This Separation Agreement may be executed in
several counterparts, each or which shall be deemed to be an original but all of
which together will constitute one and the same instrument. This Separation
Agreement and your covenants and agreements set forth in the Employment
Agreement executed by you on November 18, 2002 constitutes the entire agreement,
and supersedes all prior agreements, of the parties hereto relating to the
subject matter hereof, and there are no written or oral terms or representations
made by either party other than those contained herein. This Separation
Agreement cannot be modified, altered or amended except by a writing signed by
each party. No waiver by either party of any provision or condition of this
Separation Agreement at any time shall be deemed a waiver of such provision or
condition at any prior or subsequent time or of any provision or condition at
the same or any prior or subsequent time. This Separation Agreement and attached
Waiver and Release shall be governed by and construed in accordance with the
domestic laws of Massachusetts without giving effect to any choice of law or
conflict of law provision or rule that would cause the application of the laws
of any jurisdiction other than Massachusetts.

9. Notices. Signed and dated copies of this Separation Agreement, the Waiver and
Release, or any revocation of the Waiver and Release should be sent by mail,
courier, or facsimile to:

Karen Kew

HR Manager

Interactive Data Corporation

32 Crosby Drive

Bedford MA, 01730

Fax: 781 687 8032

 

3



--------------------------------------------------------------------------------

[Signature Page Follows.]

 

4



--------------------------------------------------------------------------------

Please indicate your acceptance to the terms of this Separation Agreement by
returning a signed and dated copy no later than 21 days after the date of this
letter.

 

Sincerely, Interactive Data Corporation By:  

 

 

ACCEPTED AND AGREED

 

Jeffrey Banker Date:  

 

 

5



--------------------------------------------------------------------------------

WAIVER AND RELEASE

I, Jeffrey Banker, in exchange for good and valuable consideration as set forth
more fully in the letter agreement between me and Interactive Data Corporation
(the “Company”) dated May 6, 2011 (the “Separation Agreement”), the receipt and
adequacy of which is hereby acknowledged, for myself and on behalf of my
successors, representatives, agents, assigns, executors, administrators and
heirs (collectively, the “Releasors”), hereby irrevocably and unconditionally
release and forever discharge the Company and its subsidiaries, successors,
affiliates and assigns (referred to herein collectively as the “Group”), and the
present and former directors, officers, employees, agents, shareholders and
insurers of any of them (such persons, together with each member of the Group,
referred to herein collectively as the “Releasees”) from any and all claims,
actions, causes of action, rights, judgments, obligations, damage, demands,
accountings or liabilities of whatever kind and character (collectively,
“Claims”) any of the Releasors ever had, now has, or hereafter may have, for any
reason whatsoever, whether or not I am presently aware of those rights,
(i) arising out of or in any way connected with or relating to my employment
with, and service to, the Group or the termination of my employment or services;
or (ii) arising out of or in any way connected with or relating to any event,
condition, circumstance or obligation that occurred, existed or arose on or
prior to the date hereof, including, without limitation, Claims under any
federal, state, local or foreign law; breach of contract; fraud or
misrepresentation; intentional or negligent infliction of emotional distress;
breach of the covenant of good faith and fair dealing; promissory estoppel;
negligence; wrongful termination of employment; or unlawful employment
practices. This includes, without limitation, a release to the fullest extent
permitted by law of all rights and claims arising on or before the date I sign
this Waiver and Release, involving employment discrimination, the Older Workers
Benefit Protection Act, the Worker Adjustment and Retraining Notification Act,
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
(including, but not limited to, claims for breach of fiduciary duty under
ERISA), Title VII of the Civil Rights Act of 1964, the Family and Medical Leave
Act, the Americans with Disabilities Act of 1990, including all amendments
thereto, as well as any other applicable federal, state, local or other law,
statute or regulation, provided, however, that nothing in this Waiver and
Release shall affect, and this Waiver and Release expressly excludes, any Claim
relating to my rights to accrued and unpaid base salary and accrued and vested
benefits expressly payable under the terms of any employee benefit plan.

In further consideration of the payments and benefits provided to me under the
Separation Agreement, the Releasors hereby also unconditionally release and
forever discharge the Releasees from any and all Claims that the Releasors may
have as of the date I sign this Waiver and Release arising under the Federal Age
Discrimination in Employment Act of 1967, as amended, and the applicable rules
and regulations promulgated thereunder (“ADEA”). By signing this Waiver and
Release, I hereby acknowledge and confirm the following: (i) I am advised by the
Group in connection with my termination to consult with an attorney of my choice
prior to signing this Waiver and Release and to have such attorney explain to me
the terms of this Waiver and Release, including, without limitation, the terms
relating to my release of claims arising under ADEA; (ii) I have been given a
period of not fewer than Fourteen days (14) to consider the terms of this Waiver
and Release and to consult with an attorney of my choosing with respect thereto;
(iii) I am providing the release and discharge set forth in this paragraph only
in exchange for consideration in addition to anything of value to which I am
already entitled; and (iv) I knowingly and voluntarily accept the terms of this
Waiver and Release.

 

1



--------------------------------------------------------------------------------

Nothing in this Waiver and Release shall prohibit or restrict the Releasors, the
Company, or the Company’s attorneys from: (i) making any disclosure of relevant
and necessary information or documents in any action, investigation, or
proceeding relating to this Waiver and Release or as required by law or legal
process; or (ii) participating, cooperating, or testifying in any action,
investigation, or proceeding with, or providing information to, any governmental
agency or legislative body, including, but not limited to, filing a charge with
the Equal Employment Opportunity Commission (“EEOC”) and/or pursuant to the
Sarbanes-Oxley Act; provided that, to the extent permitted by law, upon receipt
of any subpoena, court order or other legal process compelling the disclosure of
any such information or documents, the disclosing party gives prompt written
notice to the other party so as to permit such other party to protect such
party’s interests in confidentiality to the fullest extent possible. I
acknowledge and agree, however, that pursuant to this Waiver and Release, the
Releasors are waiving any right to recover monetary damages or any other form of
personal relief in connection with any such charge, action, investigation or
proceeding. To the extent the Releasors receive any personal or monetary relief
in connection with any such charge, action, investigation or proceeding, the
Company will be entitled to an offset for the payments made pursuant to the
Separation Agreement.

By signing this Waiver and Release I acknowledge that I have read this Waiver
and Release carefully and understand all of its terms. Further, I acknowledge
that I am entering into this Waiver and Release voluntarily and of my own free
will. In signing this Waiver and Release, I acknowledge that I have not relied
on any statements or explanations made by anyone associated with or employed by
the Group.

I UNDERSTAND THAT I HAVE FOURTEEN (14) DAYS FROM MY TERMINATION DATE TO CONSIDER
WHETHER TO SIGN THIS WAIVER AND RELEASE. I WILL HAVE SEVEN (7) DAYS AFTER
SIGNING THIS WAIVER AND RELEASE (“REVOCATION PERIOD”) TO REVOKE THIS WAIVER AND
RELEASE AND MY OBLIGATIONS UNDER IT. THE COMPANY’S OBLIGATIONS TO PROVIDE
SEVERANCE BENEFITS WILL NOT BECOME EFFECTIVE UNTIL AFTER THE REVOCATION PERIOD
HAS EXPIRED. MY REVOCATION WILL NOT BE EFFECTIVE UNLESS IT IS IN WRITING AND
SIGNED BY ME AND RECEIVED BY THE COMPANY PRIOR TO THE EXPIRATION OF THE
REVOCATION PERIOD. THE REVOCATION PERIOD COMMENCES IMMEDIATELY FOLLOWING THE
DATE I SIGN AND DELIVER THIS WAIVER AND RELEASE. THE REVOCATION PERIOD WILL
EXPIRE AT 5:00 P.M. EASTERN STANDARD TIME ON THE LAST DAY OF THE REVOCATION
PERIOD; PROVIDED, HOWEVER, THAT IF THE SEVENTH DAY IS A NON-BUSINESS DAY, THE
REVOCATION PERIOD SHALL EXTEND TO 5:00 P.M. ON THE NEXT SUCCEEDING BUSINESS DAY.

I UNDERSTAND THAT BECAUSE THIS WAIVER AND RELEASE IS AN IMPORTANT LEGAL DOCUMENT
AND AFFECTS MY LEGAL RIGHTS, THE COMPANY ADVISES ME TO CONSULT AN ATTORNEY
BEFORE SIGNING THIS WAIVER AND RELEASE.

 

2



--------------------------------------------------------------------------------

I ACKNOWLEDGE THAT I HAVE READ THIS WAIVER AND RELEASE AND THAT I FULLY KNOW,
UNDERSTAND AND APPRECIATE ITS CONTENTS, AND THAT I HEREBY EXECUTE THE SAME AND
MAKE THIS WAIVER AND RELEASE AND AGREEMENTS PROVIDED FOR HEREIN VOLUNTARILY AND
OF MY OWN WILL.

 

AGREED AND ACCEPTED BY: Signature:  

 

Dated:  

 

Typed or printed name: JEFFREY BANKER

 

3